Citation Nr: 0311992	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01-08 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from September 1975 
to September 1979 in the Navy and from July 1984 to June 2000 
in the Coast Guard.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In that determination, the RO denied service 
connection for tinnitus, among other things.  


FINDINGS OF FACT

There is no evidence that tinnitus is related to service.  


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  
Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2002). The veteran filed a claim for compensation 
in July 2000; therefore, there is no issue as to provision of 
necessary forms for that benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must tell him what 
evidence VA will obtain and what is his responsibility to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In an April 2001 transmittal letter, VA notified 
the veteran of its and the veteran's responsibilities and 
duty in providing and obtaining evidence to support the 
veteran's claim in accordance with the VCAA.  The veteran was 
advised to provide information about additional evidence 
(other than that considered in the March 2001 rating action) 
that may be useful in substantiating the veteran's claims.  
He was advised that the evidence could include records held 
by any Federal agency including VA, or by private doctors, 
hospitals, or clinics.  The veteran was instructed to 
complete, sign, and return an authorization for release of 
information to VA.  An September 2001 statement of the case 
identified the evidence then of record.  

In February 2003, the Board informed the veteran that it was 
requesting a VA examination in this matter.  The veteran was 
informed that he would be contacted with respect to the date, 
time, and place of the examination.  The veteran was further 
instructed that any request to reschedule the examination 
must be done as promptly as possible after receiving notice 
of the examination date with an explanation.  

VA has discharged its duty to notify the veteran of the 
evidence and information necessary to substantiate his claim, 
and of the respective responsibilities with respect to 
obtaining or presenting evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  All 
VA service department medical records pertinent to the matter 
at issue are of record.  In addition, the veteran has 
submitted numerous service medical records in regard to his 
claim.  VA has discharged its duty to obtain evidence on the 
veteran's behalf.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded a VA examination in 
September 2000, which showed complaints of tinnitus.  In 
February 2003, the Board specifically requested a VA 
examination and opinion regarding the etiology of the 
veteran's tinnitus.  However, the veteran cancelled a VA 
examination that was scheduled for March 10, 2002.  

There is no indication in the claims file that evidence 
exists that VA sought unsuccessfully.  Consequently, this 
case does not trigger VA's duty to notify the veteran of a 
failure to obtain evidence from any source.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2002).

Thus, the Board sees no areas in which further development 
may be fruitful.  The RO has notified the veteran of the 
requirements of the VCAA, and those requirements have been 
substantially met by the RO.  

As noted above, the veteran was notified that a VA 
examination had been scheduled March 10, 2003, with regard to 
his claim for service connection for tinnitus.  However, the 
record reflects that the veteran cancelled the examination, 
and no explanation was provided.  While VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim, such a duty is not a one-way street, and the 
veteran's cooperation is necessary.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Additionally, individuals for 
whom an examination has been scheduled are required to report 
for the examination.  38 C.F.R. § 3.326(a), 3.327(a) (1998).  
When entitlement to a benefit cannot be established or 
confirmed without a current VA examination, and a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim without good cause, the 
claim shall be rated based on the evidence of record.  See 
38 C.F.R. § 3.655(b) (2002).  In a February 2003 notice of 
the March 2003 examination, the veteran was informed that his 
claim would be considered based on the evidence of record if 
he failed to report to the examination.  The Board finds that 
the veteran has been provided adequate assistance in the 
development of his claim. He was provided an opportunity to 
appear for an examination; he was notified of the 
consequences of his failure to report of a scheduled VA 
examination without good cause, but the veteran choose to 
cancel the scheduled VA examination without providing an 
explanation.  Therefore, the Board will proceed in this 
matter bases on the evidence of record.  Id. 

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be granted for any disease or 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran asserts that he developed tinnitus as a result of 
service.  However, the medical evidence does not support the 
veteran's claim.  

The evidence establishes that the veteran was exposed to 
acoustic trauma during service.  (The veteran is service-
connected for bilateral hearing loss).  However, there is no 
evidence of complaints or clinical findings of tinnitus 
during service.  Notably, service audiograms dated in April 
1984 and February 1988 reflect no complaints of tinnitus.  

The veteran asserts that he began experiencing tinnitus in 
the 1990s.  However, the report of a service otolaryngology 
clinical report dated in January 1994 shows complaints and 
findings only of hearing loss.  There is no evidence of 
tinnitus.  Subsequent records dated in November 1994 show 
that that the veteran complained of ear problems, unrelated 
to tinnitus.  The veteran's first complaint of tinnitus is 
recorded in the report of a VA examination dated in September 
2000.  The veteran reported mild and occasional ringing, 
tinnitus, in both ears that he claimed began several years 
ago.  While tinnitus was noted in September 2002 examination, 
the examiner did not associated the disorder with service.  
In fact, none of the medical evidence provides an etiological 
relationship between the veteran's tinnitus and service.  

The veteran has maintained that he developed tinnitus as a 
result of service.  However, the veteran's statements are the 
only evidence associating the disorder to active service.  
Generally, a layperson is capable of opining only with 
respect to his or her symptoms; a layperson may not opine on 
matters requiring medical knowledge, such as the degree of 
disability produced by the symptoms or the condition causing 
the symptoms.  See Stadin v. Brown, 8 Vet. App. 280, 284 
(1995), see also 38 C.F.R. § 3.159(a)(2) (2002) (competent 
lay evidence is that which does not require specialized 
education, training, or experience, provided by a person who 
has knowledge of facts or circumstances and conveying matters 
that can be observed and described by a lay person); 38 
C.F.R. § 3.159(a)(1)) (competent medical evidence is provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  There is no evidence in this matter showing that 
the veteran is medically trained.  Moreover, there is no 
competent medical evidence establishing that the tinnitus is 
etiologically related to service.  The evidence does not show 
that the veteran complained of or was treated for tinnitus 
during service, and there is no post-service medical evidence 
relating the disorder to service.  In the absence of 
competent medical evidence linking the veteran's tinnitus to 
service, service connection is not warranted.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit of doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002) ; Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for tinnitus is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

